     Case 2:13-cv-02145-MCE-JDP Document 57 Filed 12/04/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     MARVIN GLENN HOLLIS,                             Case No. 2:13-cv-02145-MCE-JDP (PC)
12
                                           Plaintiff, ORDER GRANTING MOTION FOR
13                                                    EXTENSION OF TIME TO RETURN
                    v.                                SERVICE WAIVERS
14
                                                      ECF No. 55
15   BAL, et al.,
16                                      Defendants.
17

18         This matter having come before the Court on Office of Attorney General’s request to

19   extend the time to return service waivers, and good cause appearing, the motion is granted. ECF

20   No. 55.

21         Service waivers shall be returned on or before December 9, 2020.

22
     IT IS SO ORDERED.
23

24
     Dated:     December 4, 2020
25                                                    JEREMY D. PETERSON
                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28
